PER CURIAM.
We affirm the judgment entered in favor of the insurer wherein the trial court correctly recognized that the insurer was not required to provide the appellant with uninsured motorist coverage because the appellant was not a class one insured, nor was he a class two insured entitled to coverage under the Mullís rule. Mullis v. State Farm Mut. Auto. Ins. Co., 252 So.2d 229, 233, 238 (Fla.1971); Travelers Ins. Co. v. Spencer, 397 So.2d 358, 360 (Fla.1st DCA 1981); France v. Liberty Mut. Ins. Co., 380 So.2d 1155, 1156 (Fla. 3d DCA 1980).
Affirmed.